DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of formula I or II. Or an isomer, tautomer, or pharmaceutically acceptable solvate thereof, does not reasonably provide enablement for prodrugs of he same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence 
These factors include:
(A)           The breadth of the claims;
(B)           The nature of the invention;
(C)           The state of the prior art;
(D)           The level of one of ordinary skill;
(E)           The level of predictability in the art;
(F)           The amount of direction provided by the inventor;
(G)          The existence of working examples; and
(H)           The quantity of experimentation needed to make or use the invention based on
             the content of the disclosure.

The breadth of the claims - The nature of the invention
The claims are drawn to various compounds, or isomers/tautomers/solvates/prodrugs of the same. The breadth of the claims includes all of the compounds of formula I or II of claims 1-7, as well as the presently unknown list potential prodrug derivatives embraced by claim.
The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
The state of the prior art
Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, 
The amount of direction provided by the inventor
The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to make or use the claimed compounds commensurate in the scope with the instant claims. There is a lack of data and examples which adequately represent the claims as written. The examiner notes, there has not been provided sufficient instruction or sufficient methodological procedures to support the compounds instantly claimed.
The existence of working examples

The quantity of experimentation needed to make and use the invention based on the content of the disclosure
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Thus, undue experimentation will be required to determine if any particular compound of claim 1 is, in fact, a prodrug. Since the structures of these “prodrugs” are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a "prodrug" hardly constitute instructions to the BS process chemist of how to make such a compound.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (Journal of Biological Chemistry, vol. 273, no. 10, 1998, pp 5557-5565).
Herbert et al. discloses the compound 6-SH-cGMP which anticipates the present compounds where the variables are: R4 is H; R5 is OH; X1 is O; and R7 is H. See Table 1 and Figure 1 – section B for compound 1.

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0141491.
‘491 discloses the compound: 
    PNG
    media_image1.png
    174
    232
    media_image1.png
    Greyscale
which anticipates the current claims where the variables are: R4 and R5 are H; Y is O; X4 is absent; X2 and X3 are O; and R8 and R9 are H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623